Name: Commission Regulation (EEC) No 2188/79 of 5 October 1979 amending for the ninth time Regulation (EEC) No 2044/75 as regards export licences for butter and amending Regulation (EEC) No 210/69
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 No L 252/ 16 Official Journal of the European Communities 6. 10 . 79 COMMISSION REGULATION (EEC) No 2188/79 of 5 October 1979 amending for the ninth time Regulation (EEC) No 2044/75 as regards export licences for butter and amending Regulation (EEC) No 210/69 1 . The following paragraph 3 is added to Article 2 : '3 . In addition , in cases where there is advance fixing of the refund, exports from the Community of butter falling within subheading 04.03 A of the Common Customs Tariff shall be subject to the production of an export licence.' 2. In the English version of Article 3 (3), the words 'export licences' are replaced by the words export certificates'. 3 . The following subparagraph is added to Article 3 3 ¢ ¢ 'However, the foregoing subparagraph shall not apply to the export licence referred to in Article 2 (3)' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular the first subparagraph of Article 13 (3) and Article 28 thereof, Whereas under Article 2 (2) of Commission Regula ­ tion (EEC) No 2044/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 455/78 (4), only milk products for which a refund is fixed in advance are subject to the production of an export certificate ; Whereas it is necessary, in order that a closer check may be kept on the trend of butter exports, that all exports of that product be made conditional on the production of an export licence or certificate which must state the country of destination in cases where there is no advance fixing of the refund ; Whereas, in the English version of Regulation (EEC) No 2044/75, the use of the words 'export licence' and 'export certificate' is not consistent and should be harmonized ; Whereas as regards the information to be communi ­ cated on the subject by Member States, Commission Regulation (EEC) No 210/69 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products (5), as last amended by Regulation (EEC) No 11 88/77 (6), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2044/75 is hereby amended as follows : 4. The following paragraph 3 is added to Article 4 : '3 . The export licence referred to in Article 2 (3) shall be valid from its date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 until the end of the second month following that of issue .' 5. The following paragraph 5 is added to Article 5 : '5 . The application for the export licence referred to in Article 2 (3) as well as the licence itself shall state, in space 13 , the country of destina ­ tion . The licence shall make it obligatory to export to that country.' 6 . In the English version of Article 1 1 (2), the words 'export certificates' are replaced by the words 'export licences and certificates'. Article 2 The following subparagraph is added to Article 6 ( 1 ) of Regulation (EEC) No 210/69 : 'A distinction shall be made in the communica ­ tions relating to export licences and certificates for butter falling within subheading 04.03 A of the Common Customs Tariff between the certificates referred to in Article 2 (2) and the licences referred to in Article 2 (3) of Regulation (EEC) No 2044/75 (with or without advance fixing of the refund).' Article 3 This Regulation shall enter into force on 17 October 1979 . (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 204, 28 . 7 . 1978, p. 6 . (3) OJ No L 213, 11 . 8 . 1975, p. 15 . (4 ) OJ No L 62, 4. 3 . 1978, p. 23. (5) OJ No L 28 , 5 . 2. 1969, p. 1 . (*) OJ No L 138, 4 . 6 . 1977, p. 12 . No L 252/ 176. 10 . 79 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1979 . For the Commission Finn GUNDELACH Vice-President